Case 2:21-cv-00454-DAK-CMR Document 13 Filed 08/17/21 PageID.81 Page 1 of 28




 Mark Miller (#9563)                             Mike Keyes (admitted pro hac vice)
 Brett Foster (#6089)                            DORSEY & WHITNEY LLP
 Tamara L. Kapaloski (#13471)                    701 Fifth Avenue, Suite 6100
 DORSEY & WHITNEY LLP                            Seattle, WA 98104-7043
 111 S. Main Street, Suite 2100                  Telephone: (206) 903-8800
 Salt Lake City, UT 84111                        Facsimile: (206) 903-8820
 Telephone: (801) 933-7360                       keyes.mike@dorsey.com
 Facsimile: (801) 933-7373
 miller.mark@dorsey.com
 foster.brett@dorsey.com
 kapaloski.tammy@dorsey.com

Attorneys for Plaintiff Instructure, Inc.


                            UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 INSTRUCTURE, INC., a Delaware                      PLAINTIFF INSTRUCTURE INC.’S
 corporation,                                       MOTION FOR PRELIMINARY
                                                    INJUNCTION
         Plaintiff,

 vs.
                                                    Civil No. 2:21-cv-00454-DAK-CMR
 CANVAS TECHNOLOGIES, INC., a
 Delaware corporation, ,                            Judge Dale A. Kimball

         Defendant.                                 Magistrate Judge Cecilia M. Romero



       Pursuant to Fed. R. Civ. P. 65 and 15 U.S.C. § 1116, Plaintiff Instructure, Inc.

(“Instructure”), by and through counsel, respectfully requests that the Court enter a Preliminary

Injunction (a Proposed Order is attached) enjoining Defendant Canvas Technologies, Inc.’s

(“Canvas Tech”) ongoing infringement of Instructure’s trademark.
Case 2:21-cv-00454-DAK-CMR Document 13 Filed 08/17/21 PageID.82 Page 2 of 28




I.     INTRODUCTION

       “How are y’all gonna steal another company’s product name?” asked one consumer after

Canvas Tech (f/k/a Jumpstart) announced its rebrand to “Canvas,” a well-known mark owned by

Instructure. In response, another consumer quipped: “Seriously, not to mention that the other

product is also a website/app for students.” These consumers raise a good question. Why would

Jumpstart rebrand to Canvas, a well-known federally registered mark that Instructure owns and

has been using for over a decade? Perhaps one commentator answered this question best in

congratulating Canvas Tech’s CEO, Ben Herman, on the rebrand: “Canvas[,] one word, two

syllable brand and better yet scoring the canvas.com domain, dude, that’s a f***ing jackpot.” Mr.

Herman understood the crucial importance of a brand and felt “restrained” by “Jumpstart.” He set

his sights on a “big, more relatable brand” that “had the level of trust, authenticity and magnitude

of vision that we had for the company.” The Canvas mark fits that bill because Instructure has

poured tens of millions into building its Canvas mark over the past decade. Over 30 million users

connect to Instructure’s Canvas platform, which is one of the top 20 most visited websites in the

U.S. The Canvas mark is big, relatable, and has the level of trust Jumpstart craved. Presented with

the opportunity to also seize the canvas.com domain, Jumpstart could not resist the temptation to

hit the “Canvas” jackpot, and trade off the goodwill and name recognition Instructure had built in

the Canvas mark, despite Instructure’s prior trademark rights.

       Instructure’s attempts to dissuade Canvas Tech from infringing its mark resulted only in

Canvas Tech resorting to machinations at the USPTO in a misguided and fruitless attempt to gain

instant trademark rights in “Canvas.” As a result, Instructure has no choice but to seek immediate

redress from this Court to stop Canvas Tech from stealing Instructure’s mark and trading on the




                                                 1
Case 2:21-cv-00454-DAK-CMR Document 13 Filed 08/17/21 PageID.83 Page 3 of 28




goodwill that it painstakingly acquired over more than a decade. Unless enjoined, Canvas Tech’s

infringement is likely to cause widespread confusion and irreparable harm to Instructure and is

adverse to the public interest. Preliminary injunctive relief is warranted here.

II.     RELEVANT FACTUAL BACKGROUND

        A.       Instructure Owns Federal Registrations for the Canvas Mark.

        On April 1, 2010, Instructure filed an intent-to-use trademark application with the United

States Patent and Trademark Office (“USPTO”) to register CANVAS as a mark. See Daly Decl.

at ¶4.1 On January 3, 2012, the USPTO issued to Instructure U.S. Registration No. 4,080,698 (the

“’698 Registration”) on the Principal Register for the CANVAS mark based on this application.

Exh. 1. The ‘698 Registration has become incontestable. Daly Decl. at ¶4.2

        On May 22, 2012, Instructure filed with the USPTO another application to register

CANVAS as a mark. Id. at ¶5. On April 25, 2017, the USPTO issued to Instructure Reg. No.

5,191,435 (the “’435 Registration”) on the Principal Register for the CANVAS mark based on this

trademark application. Id.; Exh. 2. Instructure’s ‘698 Registration and ‘435 Registration and

Canvas trademarks will be collectively referred to as the “Canvas Registrations,” and the “Canvas

Mark” or “Canvas Marks” respectively.

        B.       Instructure Introduces Canvas to the Public in June of 2010.

        In June of 2010, Instructure publicly introduced Canvas, Instructure’s online learning

management system (“LMS”). See Daly Decl. at ¶6; Exh. 3. A news story from June 20, 2010,


1
 References to “Daly Decl.” are to the Declaration of Steve Daly submitted herewith. References to “Exh.”
are to the exhibits attached to the Daly Decl.
2
 Where a registration is incontestable, it “shall be conclusive evidence of the validity of the registered mark
and of the registration of the mark, of the registrant’s ownership of the mark, and of the registrant’s
exclusive right to use the registered mark in commerce.” 15 U.S.C. § 1115(b).



                                                      2
Case 2:21-cv-00454-DAK-CMR Document 13 Filed 08/17/21 PageID.84 Page 4 of 28




explained that Canvas “allows the online part of education to be just as Web savvy as its users.”

Exh. 3 at 1. Canvas stood out from other LMS on the market in 2010 because it integrated with

other internet tools, such as Google Docs, YouTube, or student-owned blogs. Id. Canvas also

allowed greater user interconnectivity and engagement by providing a platform for students to start

discussion groups and post questions. Id. Users could also exchange comments and post webcams

and YouTube videos. Id. As Canvas’s co-founder explained “students have this appetite . . . . They

just want to be more engaged with their education, they want[] to know what was going on, not

just while they were in class.” Id. Thus, since its public debut in June of 2010, Canvas has provided

an online platform for students and educators to upload, post, display, and share information.

       C.      Instructure Rapidly Expands Its Canvas Services To Showcase Students’
               Achievements to Potential Employers.

       Shortly after launching, Instructure expanded the services it offers beyond a strict LMS

platform. Id. at ¶¶7-30. In 2010, Instructure began offering its users the ability to collect and

showcase their educational projects, submissions, experiences, and other work product in Canvas

ePortfolios that could be shared with future employers. Id. at ¶7. Years ago, Instructure also added

its Canvas Community. Id. at ¶17. This Community allows its 1.35 million members, comprised

of administrators, designers, instructors, parents, and students, to share, collaborate, and shape the

Canvas product through community forums and content repositories. Id. at ¶13. In 2019,

Instructure also began offering its Canvas Portfolium services. Id. at ¶20. This service allows users

to showcase their education and work accomplishments and connect with other professionals. Id.

Through this service, Canvas users can also follow companies they are interested in, upload

resumes, references, and other skills and qualifications, and discover and apply for jobs. Id.




                                                  3
Case 2:21-cv-00454-DAK-CMR Document 13 Filed 08/17/21 PageID.85 Page 5 of 28




       D.      Instructure Has Invested Heavily In the Canvas Mark and Has Continuously
               Used It for Over a Decade.

       Since its debut in June of 2010, Instructure has continuously and prominently used the

Canvas Mark. Id. at ¶31. Instructure invests substantial resources in promoting and advertising the

Canvas Mark, and has expended tens of millions of dollars in advertising expenditures related to

the mark since 2010. Id. Instructure’s Canvas Mark has been heavily advertised online. Id. at ¶32.

For example, Instructure has published 1,365 YouTube videos advertising its Canvas products,

many of which have been viewed tens of thousands or hundreds of thousands of times. Id. at ¶33.

Instructure has advertised its Canvas Mark in magazines (id. at ¶35), listing programs (id.),

television ads (id.), trade shows (id. at ¶¶36-38), brochures (id. at ¶39), and billboards (id. at ¶¶

40, 54). Most, if not all, of these ads prominently feature the Canvas Mark and specifically tie

Canvas to the services offered by Instructure. Id. at ¶¶31, 33, 37-41, 43, 54; Exhs. 10-11.

Instructure’s efforts and accomplishments have contributed to its reputation and goodwill, making

Instructure’s Canvas Mark a well-known and recognized name across the globe. Id. at ¶45.

       E.      The Canvas Mark is Widely Known by Millions of Canvas Users.

       Instructure has gone to extraordinary lengths to promote a connection in the public’s mind

between the Canvas Mark and Instructure’s Canvas products, and it has succeeded. By February

of 2011, at least 26 educational institutions were operating on the Canvas platform. Id. at ¶46. By

October of 2012, the number of educational institutions on Canvas had grown to over 300, with

more than 4.5 million users connecting to Canvas. Id. at ¶47. In 2017, Canvas surpassed 15 million

users globally. Id. at ¶48. In 2018, Instructure’s Canvas LMS achieved the enviable position of

being the top market share holder in the U.S. LMS market. Id. at ¶49. It has maintained this status

as the paid market share leader in the U.S. through today. Id. In 2019, Instructure’s Canvas



                                                 4
Case 2:21-cv-00454-DAK-CMR Document 13 Filed 08/17/21 PageID.86 Page 6 of 28




platform surpassed 20 million users globally. Id. at ¶ 50. In 2020, thirteen states across the U.S.

adopted Instructure’s Canvas platform across the states’ educational institutions, and schools in all

50 states currently use Canvas in some capacity. Id. at ¶51; Exh. 17. In recent months, Instructure’s

Canvas website has been among the top 20 most visited websites in the U.S. Id. at ¶52.

       Instructure’s Canvas platform has 30 million users globally, with millions of these users in

the U.S. Id. Instructure’s Canvas Community boasts 1,349,719 members, and nearly 400,000 posts

have been published on the Canvas Community. Id. Canvas has 48,300 followers on Twitter,

nearly 22,700 followers on Facebook, and nearly 4,000 Instagram followers. Id. at ¶32. Canvas

has its own app on the Apple store, which is rated #9 in education apps and has nearly 2 million

user ratings. Id. at ¶52. Instructure has hosted a CanvasCon event for several years. Id. CanvasCon

was held virtually in 2020 due to the COVID-19 pandemic and had nearly 20,000 attendees. Id.

Instructure’s Canvas products have received numerous third party awards over the past decade. Id.

at ¶¶41-44. As shown by consumer comments regarding Canvas Tech’s rebrand, when consumers

hear “Canvas,” they think of Instructure’s Canvas. Exhs. 25-27.

       Today, Instructure’s diverse Canvas platform serves as a connection hub for students,

educators, administrators, parents, content providers, businesses, employers, and recruiters. Daly

Decl. at ¶52. The Canvas platform currently has over 6,000 customers, representing Higher

Education institutions, including all of the Ivy League universities in the U.S., and K-12 districts

and schools in more than 90 countries. Id. In July of 2021, Instructure announced its proposed

$250 million IPO with giant billboards in New York City’s Times Square that prominently

displayed the Canvas Mark. Id. at ¶54.




                                                 5
Case 2:21-cv-00454-DAK-CMR Document 13 Filed 08/17/21 PageID.87 Page 7 of 28




       F.      In June of 2017, Jumpstart Launched an Online Platform to Connect
               Students with Employers.

       In or around June of 2017, Jumpstart Ventures, Inc. (“Jumpstart”) launched an online

platform at www.jumpstart.me. Id. at ¶61. As shown by the following screenshot, Jumpstart’s

platform sought to connect students with potential employers:




Id. at ¶62. Jumpstart offered these services to students under the “Jumpstart” mark:


                    Id. Jumpstart began as a technology-driven way to connect employers with a

much larger pool of students than traditional on-campus recruiting permitted. As explained by

Jumpstart’s VP of Marketing:

       “a lot of university recruiting was happening on campus. And that meant it was very
       limited. You can only go to a certain number of schools, it was very hard to go nationwide
       . . . . by turning this entire process virtual even pre-COVID, we were able to connect
       recruiters with talent all over the country. . . . So essentially, we started building this
       diversity recruiting product for university recruiters.”

Exh. 23. Thus, from the outset, Jumpstart targeted college students; i.e., many of the very same

students using Instructure’s Canvas platform. A news article reported that as of December 18,

2019, Jumpstart had 100,000 students on its platform. Exh. 18.

       G.      By the End of 2020, Jumpstart Felt Restrained by the Jumpstart Mark and
               Began Working on a Rebrand.

       Jumpstart CEO, Ben Herman, understands the crucial importance of a mark in a company’s

success. In his own words, “the best advice” someone could get when starting a company is to

“spend more time on the brand, the name, . . . . I think that stuff is actually more important than




                                                6
Case 2:21-cv-00454-DAK-CMR Document 13 Filed 08/17/21 PageID.88 Page 8 of 28




the idea itself.” Exh. 21 at 3. Toward the end of 2020, Jumpstart realized it had a problem with its

Jumpstart brand. According to Mr. Herman, “we don’t believe that our name [Jumpstart] and

domain [jumpstart.me] reflected our vision and our brand awareness and trust that we had built.”

Id. Mr. Herman wanted “a name and brand that enables us to build something as big as our vision.”

Id. As a result, Jumpstart began “working on a big rebrand.” Id. at 2.

        H.      In May of 2021, Jumpstart Rebranded to Canvas, a “Big, More Relatable
                Brand.”

        On May 24, 2021, Jumpstart publicly announced $20 million in new funding and its

rebrand to “Canvas.” Exh. 19. At the same time, Jumpstart redirected its www.jumpstart.me

website to www.canvas.com. Daly Decl. at ¶64.3 In a news story published on May 26, 2021, one

commentator recognized the significance of Canvas Tech’s move to the www.canvas.com domain:

        “Jumpstart’s rebrand to Canvas also sees the company move to the incredible Canvas.com
        domain name. In terms of digital branding, that is an enormous step up from jumpstart.me,
        and cements an instant sense of trust, legitimacy, and legacy.”

Exh. 20. Another commentator noted that “a domain like that just brings instant credibility to any

business.” Exh. 21 at 3. Mr. Herman agreed: “Yeah, that was our goal.” Id.

        During a June 23, 2021, interview, Mr. Herman explained the rebrand and the acquisition




3
  Despite the near ubiquity of the Canvas mark, Instructure does not own the www.canvas.com domain.
Since the late 1990s, the canvas.com domain has been owned by Branded Holding Group, LLC (“BHG”).
Id. at ¶¶56-57. Until recently, BHG has simply parked the canvas.com domain with no content. Id. In 2012,
BHG, through its owner Roland Chemtob, offered to sell the canvas.com domain to Instructure. Id. at ¶58.
Due to the unreasonably high price and terms being demanded, Instructure declined to purchase the domain.
Id. Mr. Chemtob approached Instructure again about the canvas.com domain in 2013 and 2016, with the
same result. Id. at ¶59. Most recently, during October of 2020, BHG and Instructure engaged in further
negotiations regarding the canvas.com domain. Id. at ¶60. Although those negotiations similarly broke
down after Instructure declined to pay the exorbitantly high price BHG demanded for the domain,
Instructure cautioned BHG that it should not sell the domain to anyone operating in similar channels with
similar services to Instructure’s Canvas-branded platforms. Id.



                                                   7
Case 2:21-cv-00454-DAK-CMR Document 13 Filed 08/17/21 PageID.89 Page 9 of 28




of canvas.com as follows:

       “Jumpstart . . . never really had the level of trust, authenticity and magnitude of the vision
       that we had for the company. And we realized it didn’t kind of allow us to expand our
       horizons and we felt pretty restrained by the [jumpstart.me] domain. So we wanted a big,
       more relatable brand . . . . And, I had great access to the [canvas.com] domain through a
       mutual friend. . . . Canvas.com’s never been used, it’s always been parked. My, you know,
       friend introduced me to someone who, you know, is really well-respected when it comes
       to domains. . . . And so [I] connected with this guy and we hit it off and spent the last year
       talking about how we could make something work and already great dough that made it
       worthwhile.”
Exh. 22 at 3. Without doubt, Roland Chemtob of BHG is the “guy” that Mr. Herman “hit it off”

with and spent the last year talking to about the canvas.com domain. See Exh. 21 at 3 (In another

interview Ben Herman stated that “one of my friends who I was introduced to a year or two ago,

held this [canvas.com] domain with many others and we were able to strike a great deal.”). Thus,

BHG was negotiating with both Jumpstart and Instructure for the canvas.com domain at the same

time. Daly Decl. at ¶¶60, 70. Although Canvas Tech has not disclosed the amount it paid for the

canvas.com domain, Mr. Herman admitted during an interview that it was at least a six-figure

purchase. Exh. 21 at 3. Based on Instructure’s previous negotiations with BHG and details

disclosed to Instructure during October of 2020, at the same time as BHG was negotiating with

Jumpstart, Instructure believes that Canvas Tech paid well over $1 million for the domain.

       Canvas Tech paid a steep price to acquire the canvas.com domain and rebrand to Canvas,

which it undoubtedly knew was a well-known mark owned by Instructure. As one commentator

exclaimed during an interview with Canvas Tech CEO, Ben Herman:

       “Very nice, Very nice. First and foremost, Ben congrats on the new funding and the new
       brand because I guarantee you, your sales and marketing staff would probably kiss you on
       the mouth[] [i]f you were actually in the office, jumpstart.me was pretty easy, but Canvas
       one word, two syllable brand and better yet scoring the canvas.com domain, dude, that’s a
       [f***ing] jackpot.” Id.




                                                 8
Case 2:21-cv-00454-DAK-CMR Document 13 Filed 08/17/21 PageID.90 Page 10 of 28




 Exh. 22 at 7. Clearly, Canvas Tech agreed.

        I.     Consumers Immediately Began Commenting On How Jumpstart was Piggy-
               Backing Off Instructure’s Goodwill.

        The significance of Defendant’s rebranding to Canvas, a well-known and widely published

 and used mark owned by Instructure, was not lost on consumers. Shortly after the rebrand, Canvas

 Tech published an announcement on its community platform announcing the name change:




 Exh. 25. In response, one Canvas user commented as follows:




 Id. Other Canvas users commented as follows:




 Exh. 26. These consumers’ expressed apprehension over the rebrand to Instructure’s Canvas

 Mark was well-founded. As shown below, there are significant similarities and points of overlap



                                                9
Case 2:21-cv-00454-DAK-CMR Document 13 Filed 08/17/21 PageID.91 Page 11 of 28




 between Instructure’s and Canvas Tech’s respective Canvas platforms.

        J.      Instructure and Canvas Tech Offer Similar Services to Overlapping
                Consumers on their Respective Canvas platforms.

        In a blog post announcing its rebrand, Canvas Tech explained that “we want a name and

 brand that represents how big our mission is . . . Canvas is where you can show who you really are

 and get hired for it.” Exh. 24 at 7-8. At the time of Jumpstart’s rebrand to Canvas and acquisition

 of the canvas.com domain in May of 2021, Instructure had already been operating its online

 platform under its federally registered Canvas Mark for eleven years offering many of the same

 services to the same target audience.

        Canvas Tech’s Canvas platform offers university students and job seekers the ability to

 “show who you are.” Daly Decl. at ¶77. This is the exact same service that Instructure offers with

 its Canvas ePortfolios product: an online portfolio to showcase students’ achievements, projects,

 educational experience and skills (Id. at ¶¶7-8, 77) and its Canvas Portfolium product: online skills

 portfolio and recruiting system to assist and guide students in showcasing their achievements to

 employers (Id. at ¶20-29, 78-79). Thus, Canvas Tech offers the same services to the same users

 under the identical Canvas Mark.

        K.      Canvas Tech Improperly Attempts to Acquire Instant Trademark Rights.

        After learning about Canvas Tech’s rebranding and adoption of Instructure’s Canvas Mark,

 Instructure sent a cease and desist letter to Canvas Tech on June 2, 2021. Exh. 29. Instructure

 formally advised Canvas Tech of Instructure’s trademark rights in Canvas and attached

 Instructure’s Canvas Registrations. Id. Thus, at least as early as June 2, 2021, Canvas Tech had

 actual notice of the Canvas Registrations. Thereafter, Canvas Tech and Instructure engaged in

 discussions about a resolution that would include Canvas Tech rebranding and ceasing its use of



                                                  10
Case 2:21-cv-00454-DAK-CMR Document 13 Filed 08/17/21 PageID.92 Page 12 of 28




 the Canvas mark. Daly Decl. at ¶90.

        To Instructure’s great disappointment, as the parties were exploring a possible resolution

 that would avoid litigation, Canvas Tech was secretly looking for a way to circumvent Instructure’s

 prior rights in the Canvas Mark. On or about July 13, 2021, after Canvas Tech received

 Instructure’s June 2 cease and desist letter and after Canvas Tech had actual knowledge of

 Instructure’s Canvas Registrations, Canvas Tech supposedly acquired through “assignment”

 trademark Registration No. 4,737,811 for the following mark (the “’811 Registration”):




 Exhs. 30-31. The original registrant of the ‘811 Registration is an individual by the name of Ms.

 Colby Smith. Id. Ms. Smith’s “canvas” mark is an acronym for “Concierge Alliance Napa Valley

 And Sonoma.” The mark “consists of the word ‘canvas’ in lower case lettering with the wording

 ‘concierge alliance napa valley & sonoma’ below within brackets. (the “Canvas Acronym Mark”).4

 Exh. 31. The ‘811 Registration is largely related to conducting trade shows in the field of hotel,

 food service, hospitality, and concierge services. Id. The description of goods covered by the ‘811

 Registration does not cover the platform offered by Canvas Tech. Id. Further, it appears from Ms.

 Smith’s website that her business has largely marketed itself as “Concierge Alliance” and provides

 services related to the wine hospitality industry in California. See www.conciergealliance.com.

        On July 2, 2021, exactly one month after Instructure sent its cease and desist letter to

 Canvas Tech, Ms. Smith suddenly filed with the USPTO a new application to register “Canvas”



 4
  The acronym for Ms. Smith’s wine hospitality business began as CANV because she was only in Napa
 Valley. Exh. 33. Ms. Smith later added “AS” after incorporating Sonoma (“And Sonoma”). Id.



                                                 11
Case 2:21-cv-00454-DAK-CMR Document 13 Filed 08/17/21 PageID.93 Page 13 of 28




 (Exh. 32), which she also assigned to Canvas Tech (Exh. 30). This application appears to have

 been written strategically to cover the services provided by Canvas Tech under the Canvas mark

 for the first time in 2021. Exh. 32. It is apparent that Canvas Tech acquired the Canvas Acronym

 Mark and Ms. Smith’s new application only in a misguided attempt to gain instant trademark rights

 in Canvas in response to Instructure’s June 2 letter.

 III.   LEGAL ARGUMENT

        A.      Standard for Preliminary Injunctions.

        To obtain preliminary injunctive relief, the party seeking a preliminary injunction must

 satisfy a four-factor test. “The requesting party must demonstrate: (1) that it has a substantial

 likelihood of prevailing on the merits; (2) that it will suffer irreparable harm unless the preliminary

 injunction is issued; (3) that the threatened injury outweighs the harm the preliminary injunction

 might cause the opposing party; and (4) that the preliminary injunction if issued will not adversely

 affect the public interest.” Prairie Band of Potawatomi Indians v. Pierce, 253 F.3d 1234, 1246

 (10th Cir. 2001). Instructure can make this showing and preliminary injunctive relief is required

 here to preserve Instructure’s well-established trademark rights.

        B.      Instructure is Likely to Succeed on its Trademark Infringement Claims.

        To succeed on its trademark infringement claim, Instructure must establish that it is (1) the

 owner of a valid, protectable mark, and (2) that the alleged infringer is using a confusingly similar

 mark. Utah Lighthouse Ministry v. Foundation for Apologetic Info. & Res., 527 F.3d 1045, 1049

 (10th Cir. 2008). Instructure can establish both of these elements.

        First, Instructure is the owner of all rights in and to the Canvas Marks, which are registered

 on the Principal Register and are used in connection with Instructure’s goods and services. Exhs.




                                                   12
Case 2:21-cv-00454-DAK-CMR Document 13 Filed 08/17/21 PageID.94 Page 14 of 28




 1-2. The Lanham Act creates a statutory presumption of protectability for registered marks. See

 ICON Health & Fitness, Inc. v. Med. Prods., No. 10-cv-207-DN, 2012 WL 3962737, at *3 (D.

 Utah Sept. 11, 2012) (citing 15 U.S.C. § 1115(a)). Moreover, Instructure’s ‘698 Registration has

 become incontestable, which is conclusive evidence of validity, ownership, and the exclusive right

 to use the mark in commerce. 15 U.S.C. § 1115(b). Accordingly, the first element is met.

        With respect to the second element, the Tenth Circuit considers six non-exhaustive factors

 to evaluate likelihood of confusion: (1) the degree of similarity between the marks; (2) the intent

 of the alleged infringer in adopting its mark; (3) evidence of actual confusion; (4) the similarity of

 the parties’ products and the manner in which they market them; (5) the degree of care that

 consumers are likely to exercise in purchasing the parties’ products; and (6) the strength of the

 mark. Sally Beauty Co., Inc. v. Beautyco, Inc., 304 F.3d 964, 972 (10th Cir. 2002). “These six

 factors are interrelated and no one factor is dispositive.” Water Pik, Inc. v. Med-Sys., Inc., 726 F.3d

 1136, 1143 (10th Cir. 2013). “At all times the key inquiry is whether the consumer is likely to be

 deceived or confused by the similarity of the marks.” Id. Here, each of these factors weighs in

 favor of finding a likelihood of confusion.

                1.      The Parties’ Canvas Marks are Identical.

        The similarity of the marks is the “first and most important factor.” Hornady Mfg. Co. v.

 Doubletap, Inc., 746 F.3d 1001 (10th Cir. 2014). The degree of similarity is tested on three levels

 as encountered in the marketplace: sight, sound, and meaning. Id. Here, there is no visual

 difference between the competing marks (i.e., they are both “Canvas”). Further, the parties’ marks

 are sometimes accompanied by a similar circular logo at the left-hand side of the mark:




                                                   13
Case 2:21-cv-00454-DAK-CMR Document 13 Filed 08/17/21 PageID.95 Page 15 of 28




 Courts have found much less similar marks than these to be “so similar they are likely to cause

 confusion.” See Equitable Nat’l Life Ins. Co. v. AXA Equitable Life Ins. Co., 434 F. Supp. 3d 1227,

 1246 (D. Utah 2020). A mark’s “sound” refers to pronunciation. Here, the marks are pronounced

 in the exact same way. With respect to meaning, the marks are also identical as the marks employ

 the exact same word. Thus, this important factor strongly favors Instructure.

                2.      Canvas Tech Intended to Trade On the Popularity of Instructure’s
                        Canvas Mark When It Chose to Rebrand as Canvas.

        “Although a showing of actual intent to confuse and mislead . . . is not required to obtain

 equitable relief . . . the intent of the party adopting the allegedly infringing mark is an important

 element in determining whether the confusing similarity standard has been met.” Marker Int’l v.

 DeBruler, 635 F. Supp. 986, 999 (D. Utah 1986), aff’d, 844 F.2d 763 (10th Cir. 1988). “The proper

 focus when determining intent is whether the defendant had the intent to derive benefit from the

 reputation or goodwill of the plaintiff.” Icon Health & Fitness, Inc. v. Nautilus Group, Inc., No.

 1:02-cv-109-TC, 2004 U.S. Dist. LEXIS 31511, at *13 (D. Utah Dec. 21, 2004) (citation omitted).

 “Defendant’s intent to bask in the reflected popularity of plaintiff’s name is significant in a

 trademark infringement action in that it creates a presumption that the name chosen will in fact

 infringe upon plaintiff’s mark.” Marker Int’l, 635 F. Supp. at 999 (cleaned up). “When a defendant

 intentionally uses the trademark of another it is presumed he did so in order to cause confusion

 between his products and those of the one holding the trademark.” Id.

        Canvas Tech elected to continue to use the Canvas mark after being informed by

 Instructure of its Canvas Registrations on June 2, 2021. Exh. 29. Most tellingly, after receiving

 Instructure’s June 2 cease and desist letter and after being on actual notice of the Canvas

 Registrations, Canvas Tech led Instructure to believe it was amenable to rebranding to buy time



                                                  14
Case 2:21-cv-00454-DAK-CMR Document 13 Filed 08/17/21 PageID.96 Page 16 of 28




 while Canvas Tech brazenly acquired Ms. Smith’s wine-related Canvas Acronym Mark and her

 newly-filed trademark application in an unlawful (and futile) attempt to gain instant trademark

 rights and circumvent Instructure’s Canvas Registrations. Thus, this factor strongly favors

 Instructure.

        Moreover, Canvas Tech did not randomly choose “Canvas.” It deliberately chose to use an

 identical copy of Instructure’s Canvas Mark. Canvas Tech’s intention was crystal clear: “we felt

 pretty restrained by [jumpstart.me] . . . we wanted a big, more relatable brand.” Exh. 22 at 3.

 Instructure has painstakingly built its Canvas Mark into a big (nearly ubiquitous in its markets)

 brand over the past eleven years that is very relatable to its 30 million users. Daly Decl. at ¶¶31-

 52. Thus, the Canvas Mark has the “level of trust, authenticity and magnitude of vision” that

 Jumpstart wanted. Exh. 22 at 3. There can be no real question under these circumstances that

 Canvas Tech intended to “bask in the reflected popularity of plaintiff’s name,” which “creates a

 presumption that the name chosen will in fact infringe upon plaintiff’s mark.” Marker Int’l, 635

 F. Supp. at 999 (enjoining defendant’s use of plaintiff’s name and logo).

        There is also no question that Jumpstart knew of Instructure’s Canvas mark during its

 rebrand. During the fall of 2020, BHG was simultaneously negotiating with both Jumpstart and

 Instructure for the canvas.com domain. Daly Decl. at ¶¶60, 70. Although BHG did not disclose

 the Jumpstart name to Instructure during the negotiations, it did advise Instructure that “a sequoia

 backed company” was also negotiating for canvas.com at the same time and provided details of

 those negotiations. Id. at ¶70. During its year-long negotiations with Jumpstart, BHG undoubtedly




                                                 15
Case 2:21-cv-00454-DAK-CMR Document 13 Filed 08/17/21 PageID.97 Page 17 of 28




 disclosed to Jumpstart details of its negotiations with Instructure as a bargaining chip.5 Thus, the

 fact that both companies were negotiating for the canvas.com domain at the same time strongly

 supports the inference that Jumpstart knew of Instructure’s Canvas Mark, which in turn “support[s]

 a finding of intentional copying.” Sara Lee Corp. v. Sycamore Family Bakery, No. 2:09-cv-523-

 DAK, 2009 U.S. Dist. LEXIS 100554, at *10 (D. Utah 2009) (granting preliminary injunction).

                 3.      Consumer Reactions to the Rebrand Evidence a Substantial
                         Likelihood It Will Create Confusion.

         “Although a party need not set forth evidence of actual confusion in order to prevail in a

 trademark-infringement action, actual confusion in the marketplace is often considered the best

 evidence of likelihood of confusion.” Icon Health, 2004 U.S. Dist. LEXIS 31511, at *14. “But,

 because evidence of actual confusion can be difficult to obtain, its absence is generally

 unnoteworthy and is given little probative weight.” Id. (cleaned up).

         As shown above, immediately upon announcing its rebrand, several Jumpstart users

 questioned Jumpstart’s decision to rebrand to Canvas. One user recognized that Jumpstart was

 “just steal[ing] another company’s name.” Exh. 26. See also Exh. 25 (“Canvas is the name of an

 online learning platform.”). Instructure also had a lead directly advise it that “another company is

 using the name Canvas for their website[.] You can check it out at canvas.com.” Exh. 27. This

 indicates that Canvas Tech’s use of an identical mark for overlapping services targeted to similar

 users is likely to cause confusion. See Sara Lee Corp., 2009 U.S. Dist. LEXIS 100554, at *11-12

 (“Despite the inherent difficulty of finding instances of actual confusion for a . . . product . . . that

 has only been sold in the market for a few months, Sara Lee has proven several instances of actual


 5
  This is especially likely given the proclaimed “friendship” between Mr. Herman and Mr. Chemtob, BHG’s
 owner. See Exh. 21 at 3 (Ben Herman refers to Mr. Chemtob as a “friend.”).



                                                    16
Case 2:21-cv-00454-DAK-CMR Document 13 Filed 08/17/21 PageID.98 Page 18 of 28




 confusion. . . . This evidence further supports a finding of infringement.). Thus, the evidence of

 actual confusion factor also favors Instructure.

                4.      The Parties Offer Overlapping Services on Their Canvas Platforms
                        and Market them in a Similar Manner.

        “The greater the similarity between the [parties’] products, the greater the likelihood of

 confusion.” Sally Beauty Co., 304 F.3d at 974. This factor is analyzed by considering (1) the

 similarity of products, and (2) the similarity in how the products are marketed. Id. “The issue is

 not whether the goods and services can be distinguished from each other in some aspect, but

 instead it is whether consumers would believe that one entity produced both.” 5 Gilson on

 Trademarks § 5.05 (citations omitted). Here, there is considerable overlap in the parties’ services

 in at least 3 specific ways:

        (1) Canvas ePortfolio: Instructure began offering its Canvas ePortfolios in 2010, eleven

 years before Canvas Tech began offering its online recruitment platform under the Canvas mark.

 Daly Decl. at ¶7. Canvas ePortfolios, which are tied to a user’s profile and not to a specific course,

 can be made public and permit users to collect and showcase accomplishments and other

 information and to share it with future employers. Id. at ¶¶7-8. Instructure’s ePortfolios are

 accessed from within users’ Canvas accounts (id. at ¶16), and Instructure has promoted its

 ePortfolio services as Canvas products and under the Canvas Mark (id. at ¶9-10). Consumers

 recognize Instructure’s ePortfolio services as Canvas products and use the Canvas Mark when

 describing the ePortfolios. Id. at ¶¶11-15; Exhs. 4-6.

        (2) Canvas Portfolium: In 2019, three years before Canvas Tech began offering its

 services under the Canvas mark, Instructure added Canvas Portfolium to its services. Id. at ¶20.

 Canvas Portfolium is a platform to showcase users’ work experience to colleagues and potential



                                                    17
Case 2:21-cv-00454-DAK-CMR Document 13 Filed 08/17/21 PageID.99 Page 19 of 28




 employers and to connect with other professionals. Id. at ¶¶20-23; Exh. 7. Through this service,

 Canvas users can follow companies they are interested in, upload resumes, references, and other

 skills and qualifications, and discover and apply for jobs. Id. The Canvas Portfoliums are

 searchable by employers. See portfolium.com/students. Instructure currently touts over 40,000

 recruiters that use its Canvas Portfolium platform. Id. Instructure has promoted Portfolium as a

 Canvas product using the Canvas Mark (id. at ¶¶24-29). Consumers recognize Instructure’s

 Portfolium services as a Canvas product and use the Canvas Mark when describing them. Id. at

 ¶21, 79; Exhs. 8, 28.

        Thus, Instructure’s Canvas ePortfolio and Canvas Portfolium provide nearly identical

 services (i.e., a platform for showcasing higher education students’ accomplishments and

 connecting students with potential employers) to identical audiences (i.e., employers and higher

 education students) as Canvas Tech’s Canvas platform. There is without doubt significant overlap

 between Instructure’s Canvas users and Canvas Tech’s Canvas users, as indicated by the user

 comments regarding Canvas Tech’s rebrand. Exh. 26 (“the other product is also a website/app for

 students”).

        (3) Canvas Community: In addition to providing similar services to the same users, both

 Canvas platforms provide a “Community” where users interact with and learn from each other,

 post questions and comments, and gather information. Instructure’s Canvas Community, which

 has over 1,349,000 members, is for “Canvas users sharing, collaborating, and shaping Canvas

 together.” Daly Decl. at ¶18. Similarly, Canvas Tech’s “Canvas talent community” allows its

 members to ask questions, learn from seasoned mentors, and network:




                                               18
Case 2:21-cv-00454-DAK-CMR Document 13 Filed 08/17/21 PageID.100 Page 20 of 28




 See Daly Decl. at ¶¶82-83.

        Users of both Canvas platforms are represented similarly graphically by icons containing

 the user’s picture, name, and title. See id. at ¶85. Part of both Canvas platforms’ touted mission is

 to “align” respective users with job opportunities and to help users promote themselves to future

 employers. See id. at ¶¶80-81. Both platforms provide resources for their members that are

 graphically represented by visually similar clickable icons. Id. at ¶86. The login screens for both

 Canvas platforms are highly similar visually, using a circular design next to the Canvas mark, and

 both invite users to join by asking if users “Need a Canvas account?”. Id. at ¶87.

        The parties’ respective Canvas platforms provide the same services, target the same group

 of higher education students about to enter the job market and potential employers, and are visually

 similar. Instructure’s Canvas ePortfolio, Portfolium, and Community services allow students to

 upload, post, show, display, tag, blog, and share or otherwise provide electronic media or

 information over the internet, the precise category of services covered by the Canvas Registrations.

 See Exhs. 1-2. Canvas Tech provides a platform with an identical name and identical services. As

 the similarities and crossover in the Canvas platforms indicate, and as the comments reproduced

 above from Canvas users reveal, Canvas Tech’s use of the Canvas Mark creates a substantial

 likelihood of consumer confusion.



                                                  19
Case 2:21-cv-00454-DAK-CMR Document 13 Filed 08/17/21 PageID.101 Page 21 of 28




        As for the manner of marketing, users (both employers looking for higher education

 students and recent grads and students) are highly likely to come across both parties’ services while

 online. Id. at ¶76. Indeed, without doubt, many students simultaneously use both parties’ platforms

 and many are likely to wrongly presume that Canvas Tech’s platform is owned, sponsored by, or

 otherwise affiliated with Instructure’s long-established Canvas platform. Id. Because there is

 substantial overlap in both the parties’ services and in their manner of marketing, this factor also

 weighs strongly in favor of Instructure.

                5.      Degree of Care Exercised by Consumers.

        Consumers are less likely to exercise care and more likely to be confused with inexpensive

 products. See, e.g., Beer Nuts, Inc. v. Clover Club Foods Co., 711 F.2d 934, 941 (10th Cir. 1983).

 The users of the parties’ respective Canvas platforms do not pay for them—they are purchased and

 implemented by Universities and companies, such that the users are simply provided the service

 by these institutions. Therefore, because the user population does not shop for, compare, and

 actually purchase the services, they are less likely to exercise much care in distinguishing between

 the parties’ platforms such that the use of the exact same name—Canvas—is likely to lead to

 confusion. Id. (“Buyers typically exercise little care in the selection of inexpensive items that may

 be purchased on impulse.”); see also Online Tools for Parents, LLC v. Vilsack, 65 F. Supp. 3d

 1130, (D. Colo. 2014) (finding recipients/users of free educational materials to be “unsophisticated

 or … unlikely to vigorously compare the marks” since “both products/services are provided for

 free”). This factor also strongly favors Instructure.

                6.      The Canvas Mark is Conceptually and Commercially Strong.

        The strength of the Instructure CANVAS mark is important because “[t]he stronger the




                                                  20
Case 2:21-cv-00454-DAK-CMR Document 13 Filed 08/17/21 PageID.102 Page 22 of 28




 mark, the greater the likelihood that encroachment on the mark will produce confusion.” Sally

 Beauty, 304 F.3d at 976. In determining strength, the Court must assess conceptual strength (i.e.,

 the placement of the mark on the distinctiveness spectrum) and commercial strength (i.e., the

 marketplace recognition value of the mark). See King of the Mountain Sports, Inc. v. Chrysler

 Corp., 185 F.3d 1084, 1093 (10th Cir. 1999).

        As to conceptual strength, marks are placed in one of five categories, ranging from weakest

 to strongest: generic, descriptive, suggestive, arbitrary, and fanciful. Donchez v. Coors Brewing

 Co., 392 F.3d 1211, 1216 (10th Cir. 2004). The Tenth Circuit has described the five categories as

 follows:

        A mark is generic if it is a common description of products or services and refers to the
        genus of which the particular product or service is a species. A mark is descriptive if it
        describes the product’s or service’s features, qualities, or ingredients in ordinary language
        or describes the use to which the product or service is put. A mark is suggestive if it merely
        suggests the features of the product or service, requiring the purchaser to use imagination,
        thought, and perception to reach a conclusion as to the nature of the goods or services. An
        arbitrary mark applies a common word in an unfamiliar way. A fanciful mark is not a real
        word at all, but is invented for its use as a mark.

 Id. (cleaned up).

        Here, the Canvas Mark is properly categorized as either arbitrary or suggestive, as the mark

 bears no relationship to the actual products (e.g., LMS, Community, ePortfolios, Portfoliums).

 Rather, the Canvas Mark is evocative of a strong cloth used to make items such as sails, tents, and

 surfaces for painting. Whether arbitrary or suggestive, the Canvas Mark is “inherently distinctive”

 and entitled to “the greatest protection.” Id.

        From a commercial perspective, the Canvas Mark is also strong. To evaluate commercial

 strength, courts consider (1) the length and manner of the mark’s use, (2) the nature and extent of

 advertising and promotion of the mark, and (3) the efforts made to promote a conscious connection,



                                                  21
Case 2:21-cv-00454-DAK-CMR Document 13 Filed 08/17/21 PageID.103 Page 23 of 28




 in the public’s mind, between the mark and a particular product.” Hornady Mfg., 746 F.3d at 1007.

 An evaluation of these factors leads to the overwhelming conclusion that Instructure’s Canvas

 Mark is commercially strong. First, the Canvas Mark has been on the market for 11 years. Daly

 Dec. at ¶¶6, 8-15, 18-19, 21, 24-29, 31-45, 54. Instructure publicly debuted the mark in June of

 2010 and has continuously used and advertised the mark since then. Id.

        Second, Instructure has spent tens of millions of dollars advertising its Canvas products

 since 2010. Id. at ¶31. Instructure’s Canvas products have been advertised under the Canvas Mark

 online, in magazines, on television channels, at trade shows, on multiple websites, and on

 billboards. Id. at ¶¶33, 40, 52, 54. Nearly every brochure, guide, and manual issued over the past

 10 years by Instructure has prominently displayed Instructure’s Canvas mark. Id. at ¶39; Exhs. 10-

 11.

        Third, Instructure has succeeded in creating an association in the public’s mind between

 the Canvas Mark and Instructure’s Canvas products. Instructure’s website which prominently

 displays the Canvas Mark and products is one of the top 20 most visited websites in the U.S. Id. at

 ¶52. Instructure’s Canvas platform has 30 million users globally. Id. Instructure’s Canvas

 Community boasts 1,349,719 members. Id. Canvas has 48,300 followers on Twitter, nearly 15,000

 followers on Facebook, and nearly 4,000 Instagram followers. Id. at ¶32. Canvas’s app is rated #9

 in education apps and has nearly 2 million user ratings. Id. at ¶52. Nearly 20,000 consumers

 attended Instructure’s virtual 2020 CanvasCon. Id. Canvas has also received numerous third party

 awards over the past decade. Id. at ¶¶41-44. Consumer comments regarding Canvas Tech’s rebrand

 reveal that when consumers hear “Canvas,” they think of Instructure’s Canvas. Exhs. 25-27.

        Instructure’s Canvas Mark is conceptually and commercially strong and this factor heavily




                                                 22
Case 2:21-cv-00454-DAK-CMR Document 13 Filed 08/17/21 PageID.104 Page 24 of 28




 favors Instructure. Because every likelihood of confusion factor favors Instructure, Instructure is

 highly likely to succeed on the merits of its trademark infringement claim.6

         C.      Instructure is Entitled to a Presumption of Irreparable Harm.

         Effective December 27, 2020, the Trademark Modernization Act modified 15 U.S.C. §

 1116, which relates to injunctive relief in trademark actions. See Pub. L. 116-260, § 226, 134 Stat.

 2208 (2020). Congress inserted an additional sentence into the statute: “A plaintiff seeking any

 such injunction shall be entitled to a rebuttable presumption of irreparable harm . . . upon a

 finding of likelihood of success on the merits for a violation identified in this subsection in the

 case of a motion for preliminary injunction or temporary restraining order.” 15 U.S.C. § 1116(a)

 (emphasis added). Because Instructure is likely to prevail on the merits as shown above, it is

 entitled to a presumption of irreparable harm.

         D.      The Balance of Hardships Favors Granting a Preliminary Injunction.

         “When considering the balance of hardships between the parties in infringement cases,

 courts generally favor the trademark owner.” Krause Int’l Inc. v. Reed Elsevier, Inc., 866 F. Supp.

 585, 587-88 (D.D.C. 1994). This is because, “[o]ne who adopts the marks of another for similar

 goods acts at his own peril since he has no claim to the profits or advantages thereby derived.”

 Burger King Corp. v. Majeed, 805 F. Supp. 994, 1006 (S.D. Fla. 1992). “[W]hen the case for

 infringement is clear, a defendant cannot avoid a preliminary injunction by claiming harm to a


 6
   Instructure is also likely to succeed on its false designation of origin claim under 15 U.S.C. § 1125. A
 plaintiff bringing a claim under 15 U.S.C. § 1125 must show: (i) a protectable interest in the mark; (ii) that
 the defendant used an identical or similar mark in commerce; and (iii) that defendant’s use of the mark is
 likely to confuse consumers as to the source of the goods. See 1-800 Contacts, Inc. v. Lens.com, Inc., 722
 F.3d 1229, 1238 (10th Cir. 2013). This test is identical to the test for trademark infringement. See Utah
 Lighthouse, 527 F.3d at 1049. Because the Canvas Mark is registered, and Instructure has established a
 likelihood of success on the merits of its trademark claim, it is also likely to prevail on this claim.



                                                      23
Case 2:21-cv-00454-DAK-CMR Document 13 Filed 08/17/21 PageID.105 Page 25 of 28




 business built upon that infringement.” GMC v. Urban Gorilla, LLC, 500 F.3d 1222, 1229 (10th

 Cir. 2007). Thus, “courts afford little weight to self-inflicted harms when conducting the balancing

 inquiry.” Equitable Nat’l Life Ins. Co., 434 F. Supp. 3d at 1255. When Canvas Tech rebranded to

 Canvas, it undoubtedly knew that Instructure already operated in a substantially similar space

 under the Canvas Mark, but chose to rebrand to Canvas anyway. Thus, Canvas Tech “assumed the

 risk” it took when it rebranded to the Canvas Mark. Id.

        By contrast, Instructure stands to suffer great harm by Canvas Tech’s continued use of

 Canvas. Instructure has marketed and sold its services under the Canvas Mark since June of 2010.

 It has invested tens of millions of dollars in promoting products sold under its mark. Instructure

 would be significantly harmed if Canvas Tech is permitted to trade off the goodwill and reputation

 that Instructure has painstakingly built over the past decade. See Harris Research, Inc. v. Lydon,

 505 F. Supp. 2d 1161, 1168 (D. Utah 2007) (finding threatened injury to Plaintiff outweighs the

 harm caused to Defendants in light of “Plaintiff’s considerable investment in its trademark”).

 Moreover, Instructure is seeking a limited order from the Court requiring Canvas Tech to sop

 infringing Instructure’s trademark, which it has only been using for a few months. Instructure is

 not requesting that Canvas Tech no longer promote and sell its services. The harm to Canvas Tech,

 when compared with the damage to the reputation of Instructure and its investment in its product

 and brand, is minimal.

        E.      Enjoining Canvas Tech from Unlawfully Infringing on Instructure’s Mark
                Serves the Public Interest.

        “Infringement and dilution of trademarks are inherently contrary to the public interest.”

 Harris Research, 505 F. Supp. 2d at 1169 (granting preliminary injunction). “Public interest in fair

 competition dictates that Defendant should not be allowed to profit off the efforts of Plaintiff in



                                                 24
Case 2:21-cv-00454-DAK-CMR Document 13 Filed 08/17/21 PageID.106 Page 26 of 28




 achieving commercial success.” Kodiak Cakes LLC v. Cont’l Mills, Inc., 358 F. Supp. 3d 1219,

 1237 (D. Utah 2019) (granting preliminary injunction). “The public interest also disfavors

 allowing competition at the expense of consumer confusion.” Id. “[P]rotecting the rights of the

 owner of a registered trademark is consistent with the public interest because trademarks foster

 competition and promote the maintenance of quality in business.” Delta Western Group, L.L.C. v.

 Ruth U. Fertel, Inc., No. 2:00-cv-45-C, 2000 WL 33710852, at *8 (D. Utah Sept. 28, 2000)

 (granting preliminary injunction). “This factor normally weighs in favor of the issuance of an

 injunction because the public interest is the interest in upholding trademark protections.” Id.

 Accordingly, this factor favors enjoining Canvas Tech’s unlawful infringement.

 IV.    THIS COURT SHOULD ONLY REQUIRE NOMINAL SECURITY.

        The Tenth Circuit has held that “a trial court may, in the exercise of discretion, determine

 a bond is unnecessary to secure a preliminary injunction, if there is an absence of proof showing a

 likelihood of harm.” Coquina Oil Corp. v. Transwestern Pipeline, 825 F.2d 1461, 1462 (10th Cir.

 1987) (citation omitted). In this case, strong evidence proves infringement. The Tenth Circuit in

 Gen. Motors informs the Court’s analyses: “when the case for infringement is clear, a defendant

 cannot avoid a preliminary injunction by claiming harm to a business built upon that

 infringement.” 500 F.3d at 1229. Here, Canvas Tech cannot claim harm because the case for

 infringement is clear. No bond is required. See e.g.., Continental Oil v. Frontier Refining Co., 338

 F.2d 780, 782-83 (10th Cir. 1964) (affirming preliminary injunction with no bond in the absence

 of proof showing a likelihood of harm if a bond is not issued).




                                                 25
Case 2:21-cv-00454-DAK-CMR Document 13 Filed 08/17/21 PageID.107 Page 27 of 28




 V.    CONCLUSION

       Instructure’s motion should be granted and the Court should enter an order enjoining

 Canvas Tech’s use of “CANVAS,” or any confusingly similar name, including the use of

 canvas.com.


  DATED this 17th day of August, 2021.        Dorsey & Whitney LLP




                                              By: /s/ Tamara L. Kapaloski
                                              Mark Miller (#9563)
                                              Brett Foster (#6089)
                                              Mike Keyes (admitted pro hac vice)
                                              Tamara L. Kapaloski (#13471)

                                              Attorneys for Plaintiff Instructure, Inc.




                                            26
Case 2:21-cv-00454-DAK-CMR Document 13 Filed 08/17/21 PageID.108 Page 28 of 28




                              CERTIFICATE OF SERVICE

       I hereby certify that on the 17th day of August, 2021, a true and correct copy of the

 foregoing document was served on counsel of record via CM/ECF.



                                          /s/ Tamara L. Kapaloski




                                             1
